P ER CURIAM. In a Per Curiam released December 20, 2001, the Court solicited comments on a proposed new Section 28 to the Supreme Court Procedures Regulating Professional Conduct of Attorneys at Law, regarding automatic overdraft reporting for attorney IOLTA trust accounts. The proposed new Section 28, and Model Rule 1.15(d)(1) mentioned below, can be found on the Court’s website at http://courts.state.ar.us/courts/cpc.html. One public comment was received and reviewed. The Court now makes the proposed new Section 28 final. To allow adequate time for implementation of the new Procedure, which involves attorneys,, financial institutions and the Office of Professional Conduct, Section 28 shall be effective July 1, 2002. Model Rule of Professional Conduct 1.15(d)(1), as revised to have been effective January 1, 2002, but temporarily suspended December 20, 2001, pending public comment on Section 28, is hereby made effective with Section 28 of the Procedures on July 1, 2002. It is so ordered.